Appeal from an order of the Supreme Court, Albany county, denying petitioner’s application for an order of mandamus requiring the State Civil Service Commission to appoint petitioner to the position of supervisor of payroll audits in the State Insurance Fund, in the Department of Labor, or to fill the vacancy existing in said position by promotion, or to hold a promotion examination for said position. Petitioner is chief payroll auditor of said fund receiving a salary of $3,250 per year, and the position of supervisor of payroll audits is above the grade of petitioner’s position, and the salary of the supervisor is fixed at $5,000 per year. The Civil Service Commission directed that an open competitive examination be held to fill said vacancy. Petitioner asserts that an examination, if any is required, should be limited to those holding subordinate positions in the same class. The determination of the commission was a proper exercise of its discretion. (People ex rel. Moriarity v. Creelman, 206 N. Y. 570.) Order unanimously affirmed, with ten dollars costs and disbursements. Present —■ Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.